Citation Nr: 0414455	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
the aid and attendance of another person or on account of 
being housebound.  







ATTORNEY FOR THE BOARD

William W. Berg, Counsel







INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to special 
monthly pension.  


REMAND

The veteran has been rated permanently and totally disabled 
since August 2001.  His currently rated disabilities are 
status post cerebrovascular accident times 3 with right-sided 
weakness, evaluated as 60 percent disabling; degenerative 
arthritis of both knees, evaluated as 20 percent disabling; 
peptic ulcer disease, evaluated as 20 percent disabling; 
hypertension, evaluated as 10 percent disabling; and malaria, 
right myopia, hiatal hernia, testicular atrophy with 
complaints of impotence, a rash, and diabetes mellitus, each 
rated noncompensably disabling.  The combined non-service-
connected evaluation is 80 percent.  

The record indicates that the strokes sustained by the 
veteran have resulted in residuals that include right-sided 
weakness and, apparently, a spastic gait.  There are 
indications that he has fallen or has lost his balance on 
occasion as a consequence of his stroke residuals.  When seen 
by a VA nurse practitioner in July 2003, the veteran reported 
that he had lost his balance while walking and had fallen two 
to three times over the previous five months.  A neurology 
consultation appears to have been planned.  

The record demonstrates that the veteran has numerous organic 
problems in addition to his stroke residuals and is on 
medication for depression.  Although the VA outpatient 
treatment reports are informative, the Board is of the 
opinion that the veteran should be afforded a VA examination 
for the specific purpose of determining whether special 
monthly pension at the aid and attendance or housebound rate 
is warranted.  No such examination appears to have been 
conducted in conjunction with his recent claim for special 
monthly pension.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran since July 
2003.  After securing the necessary 
release, the RO should obtain these 
records, specifically including any VA 
treatment records generated since July 
2003.  All records obtained should be 
associated with the claims file.  

2.  After pertinent records have been 
received, the veteran should be afforded 
a VA examination to determine whether he 
is in need of the regular aid and 
attendance of another person or is 
housebound by virtue of the severity of 
all of his current disabilities.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

3.  Following any further indicated 
development, the RO should review the 
record and readjudicate the claim of 
entitlement to special monthly pension at 
the aid and attendance or housebound 
rate.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


